Citation Nr: 1700792	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 15-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss prior to February 16, 2015. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to April 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In the September 2012 rating decision, the RO granted service connection for bilateral hearing loss and assigned a non-compensable disability rating. In two separate October 2012 correspondences, the Veteran expressed his disagreement with the disability rating assigned and alleged clear and unmistakable error in the September 2012 rating decision. In a July 2013 rating decision, the RO Decision Review Officer found clear and unmistakable error in the September 2012 rating decision and assigned an initial disability rating of 40 percent. The Veteran subsequently disagreed with the 40 percent disability assigned, contending that he was entitled to a 100 percent disability rating. In an April 2015 rating decision, the Veteran's disability rating was increased to 100 percent disabling, effective February 16, 2015, and special monthly compensation was awarded. As the 100 percent disability rating is the maximal rating allowed, the Board has recharacterized the issue as listed on the title page as including only that portion of the rating period when the Veteran is in receipt of a disability rating less than 100 percent. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Private audiometric testing in June 2011 revealed an 81 decibel puretone threshold average in the right ear and an 85 decibel puretone threshold average in the left ear. Speech discrimination was measured at 30 percent in the right ear, and at 10 percent in the left ear. 

2. VA audiometric testing in July 2012 revealed an 81 decibel puretone threshold average in the right ear and an 85 decibel puretone threshold average in the left ear. The VA examiner indicated that speech discrimination testing was not appropriate for the Veteran. 

3. Private audiometric testing in November 2012 revealed an 85 decibel puretone threshold average in the right ear and an 89 decibel puretone threshold average in the left ear. Speech discrimination using the NU-6 test was measured at zero percent in the right ear, and at 20 percent in the left ear. 

4. VA audiometric testing in February 2015 revealed an 84 decibel puretone threshold average in the right ear and 90 decibel puretone threshold average in the left ear. Speech discrimination using the Maryland CNC test was measured at zero percent in the right ear, and at 12 percent in the left ear. 

5. Speech discrimination testing is appropriate for the Veteran. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 100 percent for bilateral hearing loss have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a). As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for bilateral hearing loss, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in July 2012 and February 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the hearing loss disability, including the functional impact of the Veteran's disability upon his occupational and social functioning.

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 




When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Bilateral Hearing Loss Prior to February 16, 2015

The Veteran contends that his hearing loss results in profound difficulty understanding other people speak, difficulty watching television, or using a telephone. See e.g., July 2011 Statement, February 2015 VA Examination Report. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing. Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86, which relate to exceptional patterns of hearing impairment. The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. 
§ 4.85(d). Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. 
§ 4.85(e). 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations. Id. 

Upon private audiometry testing in June 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
80
90
85
LEFT
65
70
80
95
95

While the audiogram was represented in graphical form, the Board, as the finder of fact, may interpret a graphical audiogram. See Kelly v. Brown, 7 Vet. App. 471 (1995). The puretone threshold average, after rounding to the nearest whole number, was 81 decibels in the right ear and 85 decibels in the left ear. Speech discrimination testing revealed a speech recognition ability of 30 percent in the right ear and 10 percent in the left ear; the report does not specify which speech 



discrimination test was used. The private audiologist did not provide an assessment of the Veteran's functional impairment. 
 
In a July 2011 statement, the Veteran reported that he has "profound hearing loss," and without his hearing aids, he "cannot hear anything."

Upon VA audiological examination in July 2012, the Veteran reported that his hearing loss caused difficulty understanding speech, resulting in difficulty interacting with other people. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
90
85
LEFT
65
70
80
95
95

The puretone threshold average, after rounding to the nearest whole number, was 81 decibels in the right ear and 85 decibels in the left ear. The VA examiner documented a speech recognition ability of zero percent in both ears. While the VA examiner indicated that the use of puretone threshold testing was appropriate for the Veteran, she indicated that the use of the speech discrimination score was not appropriate. These audiometric findings represent an exceptional pattern of hearing impairment in both ears; therefore, each ear is to be evaluated using both Table VI and Table VIa. However, without a speech discrimination score for either ear, application to Table VI is not possible. As applied to Table VIa, the results yield a Roman numeral designation of VII for the right ear and VIII for the left ear. The Roman numeral designation for the right ear (VII) along with the Roman numeral designation for the left ear (VIII), entered into Table VII produce a 40 percent disability rating for hearing impairment. 

Upon private audiometry testing in November 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
85
95
90
LEFT
70
75
85
95
100

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471. The puretone threshold average, after rounding to the nearest whole number, was 85 decibels in the right ear and 89 decibels in the left ear. Speech discrimination testing using the NU-6 test revealed a speech recognition ability of zero percent in the right ear and 20 percent in the left ear. The private audiologist did not provide an assessment of the Veteran's functional impairment. 

Upon VA audiological examination in February 2015, the Veteran reported that his hearing loss caused difficulty listening to the television and using the telephone. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
85
90
85
LEFT
70
75
90
95
100

The puretone threshold average, after rounding to the nearest whole number, was 84 decibels in the right ear and 90 decibels in the left ear. Speech discrimination testing using the Maryland CNC word list revealed a speech recognition ability of zero percent in the right ear and 12 percent in the left ear. These audiometric findings represent an exceptional pattern of hearing impairment in both ears; therefore, each ear is to be evaluated using both Table VI and Table VIa. Regarding the right ear, as applied to Table VI, the results yield a Roman numeral designation of XI, and as applied to Table VIa, the results yield a Roman numeral designation of VIII; therefore, the higher designation of XI will be used. Regarding the left ear, as applied to Table VI, the results yield a Roman numeral designation of XI, and as applied to Table VIa, the results yield a Roman numeral designation of VIII; therefore, the higher designation of XI will be used. The Roman numeral designation for the right ear (XI) along with the Roman numeral designation for the left ear (XI), entered into Table VII produce a 100 percent disability rating for hearing impairment. On the basis of this examination, the Veteran was awarded a 100 percent disability rating. 

After a review of all the lay and medical evidence, the Board finds that the evidence supports a finding of entitlement to a 100 percent disability rating for the entire initial rating period on appeal. The Board finds that the Veteran's symptomatology and impairment have been shown as relatively consistent throughout the entire rating period on appeal. Therefore, the Board finds the evidence of record accurately depicts the Veteran's current disability level, and that staged ratings are not warranted in this case.

The Veteran's hearing acuity as measured through puretone decibel thresholds at various frequencies has remained consistent throughout the entire appeal period. The June 2011 private audiologist and July 2012 VA audiologist both documented an average puretone threshold of 81 decibels in the right ear and of 85 decibels in the left ear. The November 2012 private audiologist documented an average puretone threshold of 85 decibels in the right ear and of 89 decibels in the left ear. Finally, the February 2015 VA audiologist documented an average puretone threshold of 84 decibels in the right ear and of 90 decibels in the left ear. Across all four audiograms, the greatest disparity at any one frequency is only 10 decibels, found in the left ear measured at 2000 Hertz. See July 2011 Private Examination Report (80 decibels); July 2012 VA Examination Report (80 decibels); February 2015 VA Examination Report (90 decibels). All four audiograms documented an exceptional pattern of hearing impairment. In addition, the Veteran's description of the severity of his hearing impairment has remained consistent across the appeal period. 

Similar to the puretone threshold findings and the Veteran's reported symptoms, speech discrimination scores have remained fairly consistent throughout the appeal period. The June 2011 private audiologist, using an unspecified test, documented a speech recognition ability of 30 percent in the right ear and of 10 percent in the left ear. The July 2012 VA audiologist, using the Maryland CNC, documented a speech recognition ability of zero percent in both ears, but indicated that speech discrimination testing was inappropriate for the Veteran. The November 2012 private audiologist, using the NU-6 test, documented a speech recognition ability of zero percent in the right ear and of 20 percent in the left ear. The February 2015 VA audiologist documented a speech recognition ability of zero percent in the right ear and of 12 percent in the left ear.

VA regulations provide that for adjudication purposes, audiological examination must include speech discrimination testing using the Maryland CNC test. See 38 C.F.R. § 3.85(a). Results of speech discrimination testing is then used with the puretone threshold averages to determine a disability rating, unless the audiologist indicates that speech discrimination testing is not appropriate. See 38 C.F.R. § 3.85(c). While both VA examiners have documented speech recognition ability of less than 15 percent is both ears, they differed on whether speech discrimination testing was appropriate for the Veteran. As detailed above, this difference results in significant difference in the resultant disability rating. However, as the Veteran's puretone thresholds, symptoms, and speech recognition scores were similar between VA examinations, this discrepancy appears to be a difference of opinion, as opposed to representative of a change in the severity of the Veteran's hearing loss disability. 

Considering the additional evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a finding that speech discrimination testing is appropriate for the Veteran. Both private audiologists performed speech discrimination testing and neither indicated that such testing would be inappropriate for the Veteran. Moreover, while the July 2012 VA examiner indicated that speech discrimination testing was inappropriate, she provided no explanation for her opinion. While the July 2012 speech discrimination testing results were the lowest of all four audiological examinations, the other audiologists, who found such testing appropriate, documented similar speech discrimination scores. 

Having found speech discrimination testing appropriate for the Veteran, the results of the July 2012 VA examination, using Tables VI and VII, reflect a 100 percent disability rating. Regarding the right ear, as applied to Table VI, the 81 decibel puretone threshold average and zero percent speech discrimination testing yields a Roman numeral designation of XI. Regarding the left ear, as applied to Table VI, the 85 decibel puretone threshold average and zero percent speech discrimination testing yields a Roman numeral designation of XI. The Roman numeral designation for the right ear (XI) along with the Roman numeral designation for the left ear (XI), entered into Table VII produce a 100 percent disability rating for hearing impairment. This finding is consistent with the results of the February 2015 VA examination, consistent with the private audiological examinations, and consistent with the overall severity of the Veteran's hearing loss disability. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports an initial disability rating of 100 percent for the Veteran's bilateral hearing loss for the entire initial rating period.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). As the Veteran's claim have been granted in full, the question of referral for an extraschedular rating is moot. Likewise, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Board has granted a 100 percent 
schedular rating for bilateral hearing loss, therefore further consideration of a TDIU is not warranted. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

ORDER ON NEXT PAGE



ORDER

Entitlement to an initial disability rating of 100 percent for bilateral hearing loss is warranted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


